Citation Nr: 0402414	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the claimant's discharge precludes 
entitlement to Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The appellant entered the United States Air Force in June 
1971 and was discharged in March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of August 
2002 by the VA Regional Office (RO) in Waco, Texas.  In the 
decision, the RO concluded that the character of service for 
the period from June 23, 1971, to March 19, 1976, is 
considered to be a bar to all benefits administered by the 
VA.  


FINDINGS OF FACT

1.  The appellant entered active service in June 1971 with an 
enlistment obligation of four years.  

2.  His discharge in June 1974 was conditional for purposes 
of reenlistment and he was not eligible for separation at 
that time.

3.  The appellant was absent without leave from March 6, 
1975, to July 11, 1975, and from August 11, 1975, until 
February 23, 1976.

4.  Even if he had not reenlisted, his AWOL status in June 
1975 would have precluded satisfactory completion of the 
initial service obligation and the award of the requisite 
discharge at that time.

5.  He was not unconditionally discharged prior to March 
1976.

6.  The appellant received an other than honorable 
(undesirable) discharge from service in March 1976 due to two 
periods of absence without leave, one of which exceeded 180 
days.

7.  There were no compelling circumstances to warrant the 
prolonged unauthorized absences.

8.  There is no evidence that the claimant was insane during 
his active service.


CONCLUSIONS OF LAW

1.  The claimant was discharged from active service in March 
1976 under other than honorable conditions due to a period of 
absence without leave which lasted more than 180 days.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 
(2003).

2.  The character of the appellant's discharge precludes 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, the claimant and his 
representative have been provided a statement of the case 
informing them of what is necessary to establish that the 
claimant's discharge was under the requisite conditions, as 
well as what evidence was considered and how the 
determination was arrived at.  The SOC included a description 
of the issue on appeal, a summary of the adjudicative 
actions, a summary of the evidence, and an explanation of the 
reasons why the claim was denied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant declined the opportunity to have a 
hearing.  The National Personnel Records Center was contacted 
in an attempt to obtain any additional information that might 
be available.  His service personnel records were obtained.  
The claimant has submitted evidence and he and his 
representative have submitted argument.  There is no 
indication that any additional evidence exists or that 
further notification is required.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, the Board concludes that the VA has 
complied with the VCAA. 




II.  Laws and Regulations

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran." Holmes v. Brown, 10 Vet. App. 38, 40 
(1997). "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA. 38 C.F.R. § 
3.12(a).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 U.S.C.A. 
§ 5303(b) (West 1991); 38 C.F.R. § 3.12(b).  Of particular 
significance in the present case, benefits are not payable 
where it is determined that the former service member was 
discharged under other than honorable conditions as a result 
of an absence without leave (AWOL) for a continuous period of 
180 days or more.  38 C.F.R. § 3.12(c)(6).  Health care and 
related benefits may not be provided for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies.  38 C.F.R. § 3.360.  

This bar to benefits entitlement does not apply if there are 
compelling circumstances to warrant the prolonged absence.  
With respect to a discharge resulting from an extended 
absence without leave, certain factors will be considered in 
determining whether there were compelling circumstances to 
warrant the prolonged unauthorized absence.  The length and 
character of service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. 
§ 3.12(c)(6)(ii).  The factors to be considered also include 
whether there was a valid legal defense for being AWOL.   
38 C.F.R. § 3.12(c)(6)(ii).

Under 38 C.F.R. § 3.13 (Discharge to change status): 
(a) A discharge to accept appointment as a commissioned or 
warrant officer, or to change from a Reserve or Regular 
commission to accept a commission in the other component, or 
to reenlist is a conditional discharge if it was issued 
during one of the following periods: 
(1) World War I; prior to November 11, 1918. As to 
reenlistments, this subparagraph applies only to Army and 
National Guard. No involuntary extension or other 
restrictions existed on Navy enlistments. 
(2) World War II, the Korean conflict or the Vietnam 
era; prior to the date the person was eligible for discharge 
under the point or length of service system, or under any 
other criteria in effect. 
(3) Peacetime service; prior to the date the person was 
eligible for an unconditional discharge. 
(b) Except as provided in paragraph (c) of this section, the 
entire period of service under the circumstances stated in 
paragraph (a) of this section constitutes one period of 
service and entitlement will be determined by the character 
of the final termination of such period of active service 
except that, for death pension purposes, §  3.3(b)(3) and 
(4) is controlling as to basic entitlement when the 
conditions prescribed therein are met. 
(c) Despite the fact that no unconditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met: 
(1) The person served in the active military, naval or 
air service for the period of time the person was obligated 
to serve at the time of entry into service; 
(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and 
(3) The person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment. 

II.  Factual Background

Many of the facts of this case are not in dispute.  The 
appellant entered the United States Air Force on June 23, 
1974.  The National Personnel Records Center has reported 
that his period of obligation was four years, and that he was 
not eligible for separation until June 22, 1975.  A copy of a 
DD 214 dated in June 1974 shows that his military 
occupational specialty was inventory management specialist.  
The DD 214 shows that he received a voluntary discharge in 
June 1974 prior to expiration of his term of service to 
reenlist in the Air Force.  The character of service at that 
time was described as being honorable.  The National 
Personnel Records Center has stated that the appellant was 
not eligible for complete separation when discharged on June 
23, 1974.  

A second DD 214 dated in March 1976 shows that the appellant 
was discharged from the Air Force at that time.  The 
character of his service was described as being undesirable.  
The circumstances leading to the discharge are reflected in 
other service personnel records which show that the appellant 
was absent without leave beginning March 6, 1975.  In April 
1975, he was classified as a deserter due to being absent for 
30 days.  He returned to military control on July 11, 1975.  
The time lost during that period of being AWOL was 127 days.  

Subsequently, on August 21, 1975, the appellant again went 
AWOL, and was again classified as a deserter.  He did not 
voluntarily turn himself in to military authorities until 
February 23, 1976.  The period of time lost was reported as 
being 186 days.  

In addition to charges pertaining to being AWOL, service 
personnel records show that he was also charged with offenses 
pertaining to writing bad checks on February 21, 1975, 
February 22, 1975, February 23, 1975, February 27, 1975, 
March 2, 1975, and March 5, 1975.

In March 1976, the appellant requested a discharge for the 
good of the service.  In the request, he stated that in 
November 1974, he returned from an assignment in Turkey to 
find that while he had been gone his wife had been living 
with another man in Houston, Texas.  He stated that he 
persuaded his wife to bring their two children to the area 
where he was stationed to live with him there; however, she 
was not able to find any work and moved to another part of 
the state after two months.  He reported that while she was 
there he called her every day and visited her two or three 
times a week, but after three weeks she cleared out and he 
could not find her.  He said that a few days after she left, 
he decided to find her.  He said that he should have spoken 
to his commander about the problem, but he was very upset and 
did not think that he would be given enough time off to find 
her.  So, he just left and went to Houston in hopes that he 
might find his wife there.  He said that he spent two months 
in Houston attempting to contact her, but was unsuccessful.  
He said that he had a job and a place to live during those 
months.  Finally, he gave up and, after a short visit with 
his mother in another state, he returned to the military 
facility where he was stationed.  

The document further shows that the appellant reported that 
while he was awaiting courts-marital, his sister told him 
that his wife had called her and wanted to see him.  He said 
that, because he was very anxious to see his children and was 
afraid his wife would change her mind, he left to go see her 
immediately.  However, after reaching his sister's home, he 
found out that his wife had not called her back.  Therefore, 
he decided to get a job and hope that his wife would contact 
him later.  As she had not done so by February, he decided 
that he could wait no longer and, therefore, voluntarily 
returned to military control.  Regarding the check offenses, 
he stated that the problem was mainly caused by mistakes in 
the finance office.  He said that he had reenlisted while 
overseas, and that due to certain administrative errors, 
money was not sent to his bank on pay day.  

A service document dated later in March 1976 shows that his 
commander recommended that the request for discharge be 
approved.  It was noted that there was no reasonable ground 
for a belief that the accused was at the time of his 
misconduct suffering from a mental defect, disease, or 
derangement.  




IV.  Analysis

Although the record contains an enlisted record and report of 
separation reflecting an honorable discharge on June 6, 1974, 
the record also indicates that this discharge was for the 
purpose of reenlistment and a statement from the National 
Personnel Record Center, in response to the question of 
whether the claimant was eligible for complete separation on 
that date, reflects that the claimant was not eligible for 
discharge.  Therefore, entitlement to VA benefits cannot be 
based on that discharge.  

Even if he had not reenlisted, his AWOL status in June 1975 
would have precluded satisfactory completion of the initial 
service obligation and the award of the requisite discharge 
at that time.  The record reflects that the first AWOL 
infraction occurred during what would have been part of that 
first four-year term.  Therefore, he cannot qualify for 
benefits under 38 C.F.R. § 3.13(c).  

The service department has certified that the claimant's only 
unconditional discharge was under other than honorable 
conditions.  The Board notes that 38 U.S.C. § 5303, provides 
that AWOL periods longer than 180 days, absent compelling 
circumstances or evidence that the service member was insane 
at the time of the infraction, "shall bar all rights of such 
person under laws administered by the Secretary."  Turning to 
the applicable regulation, 38 C.F.R. § 3.312(c)(6) provides 
that benefits are not payable where the former service member 
was discharged or released...by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days.  This bar to benefits entitlement does 
not apply if there are compelling circumstances to warrant 
the prolonged unauthorized absence.

The appellant was AWOL for over 180 days between August 1975 
and February 1976.  The second incident of being absent 
extended well beyond the 180 day limit contained in 38 C.F.R. 
§ 3.12(c)(6).  Thus, absent "compelling circumstances," or 
evidence of insanity at the time of the AWOL period, he is 
not entitled to VA benefits as a matter of law. 

The Board finds that there were no compelling circumstances 
to warrant the appellant's lengthy absences without leave.  
The appellant's allegations of marital difficulties during 
service are confirmed by the service records and also by a 
written statement from his daughter dated in August 2001.  
Significantly, however, the Board notes that the record does 
not contain any convincing evidence that the appellant tried 
to resolve his family problems through appropriate methods, 
such as requesting a hardship discharge.  Although he now 
claims that such a request was denied during service, his 
service personnel records show that after he returned from 
being AWOL he gave a written statement in which he 
specifically stated that he did not ask permission to leave 
because he though that his request would be turned down.  In 
addition, the Board notes that the circumstances described by 
the appellant would not have in any way justified periods of 
being AWOL for the length of time which occurred.  These 
absences without leave affected much of the appellant's 
period of service.  In this regard, the Board notes that the 
appellant's account that he took a job during his second 
period of being AWOL and waited for his wife to contact him 
for a period of over six months is not a rational 
explanation.  There is no logical reason why he could not 
have returned to the military and waited there for his wife 
to contact him.  

The Board also notes the appellant was born on February [redacted], 
1952.  Therefore, the appellant was 23 years old at the time 
he went AWOL.  He had completed the 11th grade.  The Board is 
of the opinion that he was of an age and level of maturity 
where he should have had the judgment to realize that his 
periods of absence without leave were improper.  

Nor is it shown that the claimant was insane during any of 
his willful and persistent misconduct that resulted in his 
discharge.  The Board notes that the appellant's claim of 
having significant mental impairment due to stress caused by 
an unfaithful wife is not supported by any objective 
corroborating medical evidence.  Furthermore, despite the 
appellant's argument that he unable to cope with the family-
related stress at the time, a service personnel record dated 
in March 1976 states that there was no reasonable grounds for 
the belief that he was at the time of his misconduct, 
suffering from a mental defect, disease or derangement.  In 
addition, in his claim for benefits which he submitted in 
April 2001, the veteran reported that the date of onset of 
his anxiety and depression was in March 2001.  For the 
foregoing reasons, the Board finds that the appellant's 
discharge from service under other than honorable conditions 
resulted from a period of absence without leave which lasted 
more than 180 days, and that there were no compelling 
circumstances to warrant the absence.  Accordingly, the Board 
concludes that the character of the appellant's discharge 
precludes entitlement to VA benefits.  


ORDER

The character of the claimant's discharge from service 
constitutes a bar to VA benefits.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



